Citation Nr: 9930982	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-30 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection, pursuant to 
38 C.F.R. § 3.317 (1999), for skin rash and itching.

2.  Entitlement to service connection, pursuant to 
38 C.F.R. § 3.317 (1999), for depression, sleeplessness, 
nervousness and fright claimed as due to an undiagnosed 
illness.

3.   Entitlement to service connection, pursuant to 
38 C.F.R. § 3.317 (1999), for memory loss claimed as due to 
an undiagnosed illness.

4.  Entitlement to service connection, pursuant to 
38 C.F.R. § 3.317 (1999), for hand numbness claimed as due to 
an undiagnosed illness.

5.  Entitlement to service connection, pursuant to 
38 C.F.R. § 3.317 (1999), for a stomach condition (to include 
constipation).

6.    Entitlement to service connection, pursuant to 
38 C.F.R. § 3.317 (1999), for anemia, claimed as due to 
undiagnosed illness.

7.  Entitlement to service connection, pursuant to 
38 C.F.R. § 3.317 (1999), for a back condition, claimed as 
due to undiagnosed illness.

8.  Entitlement to service connection, pursuant to 
38 C.F.R. § 3.317 (1999), for headaches claimed as due to 
undiagnosed illness.

9.  Entitlement to service connection, pursuant to 
38 C.F.R. § 3.317 (1999), for foot swelling, claimed as due 
to undiagnosed illness.

10.  Entitlement to service connection, pursuant to 
38 C.F.R. § 3.317 (1999), for leg muscle cramps, claimed as 
due to undiagnosed illness.

11.  Entitlement to service connection, pursuant to 
38 C.F.R. § 3.317 (1999), for breathing problems as a result 
of undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty with the Air Force from 
July 1965 to July 1969.  He served on active duty with the 
Air National Guard from February 1985 to July 1985 and also 
from December 1990 to May 1991.  His military records show 
that he served within the Persian Gulf theater of operations 
from January 1991 to April 1991, in support of Operation 
Desert Shield/Storm.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for multiple disabling 
symptoms due to undiagnosed illness, pursuant to 38 C.F.R. § 
3.317. 


FINDINGS OF FACT

1.  The veteran has been diagnosed as having seborrheic 
dermatitis and xerosis; his allegation that his skin 
symptoms, manifest by skin rash and itching, result from an 
undiagnosed illness is not supported by evidence which would 
render the claim plausible.

2.  The veteran has been diagnosed as having major depression 
with psychotic features, and his symptoms of sleeplessness, 
nervousness, and fright have been attributed to this 
psychiatric diagnosis; his allegation that his depression and 
symptoms of sleeplessness, nervousness, and fright result 
from an undiagnosed illness is not supported by evidence 
which would render the claim plausible.

3.  There are no objective indications of memory loss; the 
claim that memory loss results from an undiagnosed illness is 
not supported by evidence which would render the claim 
plausible.

4.  The veteran has been diagnosed as having probable carpal 
tunnel development by the VA neurologist in January 1997; his 
allegation that his hand numbness results from an undiagnosed 
illness is not supported by evidence which would render the 
claim plausible.

5.  The veteran's symptoms of stomach problems and 
constipation have not been attributed medically to an 
undiagnosed illness; the claim is not plausible.

6.  The veteran has not presented medical evidence of 
objective indications of chronic disability manifested by 
anemia; the claim of service connection for anemia as due to 
an undiagnosed illness is not plausible.

7.  The veteran has not submitted objective indications of a 
chronic back disability; his claim of service connection for 
a back condition due to an undiagnosed illness is not 
plausible.

8.  The veteran has been diagnosed as having tension 
headaches associated with muscle contraction; his allegation 
that his headaches result from an undiagnosed illness is not 
supported by evidence which would render the claim plausible.

9.  The veteran has slight bilateral foot swelling which has 
not been attributed to any diagnosed illness and is not 
currently manifest to a degree of disability of 10 percent; 
his claim of service connection for a foot swelling due to an 
undiagnosed illness is not plausible.

10.  The subjective complaints of leg muscle cramps have not 
been associated by any medical personnel as incapable of 
diagnosis; his allegation that his leg muscle cramps result 
from an undiagnosed illness is not supported by evidence 
which would render the claim plausible.

11.  The evidence indicates that the veteran's subjective 
complaints of breathing problems are associated with 
diagnoses of rule out obstructive sleep apnea, mild lung 
obstruction, and nicotine dependence (with a medical history 
of habitual and daily tobacco use of at least 20 years' 
duration); his allegation that his breathing problems result 
from an undiagnosed illness is not supported by evidence 
which would render the claim plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for skin rash and itching 
as a chronic disability resulting from an undiagnosed 
illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

2.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for depression, 
sleeplessness, nervousness, and fright as a chronic 
disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

3.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for memory loss as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

4.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for hand numbness as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

5.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for a stomach condition 
(to include constipation) as a chronic disability resulting 
from an undiagnosed illness.  38 U.S.C.A. § 1117 (West 1991 
and Supp. 1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 
(May 3, 1999).

6.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for anemia as a chronic 
disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

7.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for a back condition as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

8.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

9.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for bilateral foot 
swelling as a chronic disability resulting from an 
undiagnosed illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).

10.  The veteran has not submitted evidence of a well 
grounded claim concerning service connection for leg muscle 
cramps as a chronic disability resulting from an undiagnosed 
illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

11.  The veteran has not submitted evidence of a well 
grounded claim concerning service connection for breathing 
problems as a chronic disability resulting from an 
undiagnosed illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's Air National Guard service medical records show 
that on all medical examinations conducted between 1972 to 
1990, the veteran was deemed to be physically and 
psychiatrically normal and fit for worldwide military duty.  
During this 18-year period of military reserve status, the 
veteran's medical history was significant only for showing 
sinusitis in 1965 with occasional acute recurrence of 
symptoms which were self-treated; a December 1972 report of 
occasional cramps after performing strenuous exercise; and a 
below-normal pulmonary function test (PFT) score on 
evaluation in August 1983.  The August 1983 PFT report shows 
that the veteran smoked 2 packs of cigarettes per day.  
However, no lung disease or other pathology was found on X-
ray examination that would explain the below-normal PFT score 
and so his lungs were regarded as normal.  In 1983, the 
veteran also reported that he had a history of head injury 
and back pain which he related to a motor vehicle accident.  
By the time of a March 1987 Air National Guard examination, 
the veteran denied having any significant medical history, 
including no headaches or back problems.

The relevant service medical records from the veteran's 
period of active duty with the Air National Guard in support 
of Desert Shield/Storm show that in a December 1990 medical 
certificate, the veteran affirmed that to the best of his 
knowledge he had no medical defect, disease, or disability 
which would disqualify him from full military duty.  The file 
contains no records of treatment for any medical complaints 
during his deployment to the Persian Gulf.  The veteran's Air 
National Guard DD214 Form shows that he served in the Persian 
Gulf theater of operations from January 9, 1991, to April 13, 
1991.  The report of a May 1991 National Guard periodic 
examination shows that he was physically and psychiatrically 
normal in all respects, with the exception of uncorrected 
defective near vision, hearing loss, and elevated 
cholesterol.  He was considered qualified for National Guard 
service.  On his accompanying medical history report, he 
denied having any significant medical history except for a 
specific genitourinary infection.

A July 1991 National Guard medical report, and a July 1991 
statement of the veteran's private physician, F. Marion 
Dwight, M.D., show that during that month the veteran had 
experienced an episode of near syncope and low blood pressure 
shortly after having his blood drawn.  Dr. Dwight reported 
that the veteran was normal on physical examination, 
hemoglobin testing, and electrocardiogram (EKG) study, and he 
concluded that the veteran had experienced an episode of 
vasovagal syncope which was of no consequence and which 
required no further follow up.

In an April 1992 medical certificate, the veteran affirmed 
that to the best of his knowledge he had no medical defect, 
disease, or disability which would disqualify him from full 
military duty.

VA medical records, dated from 1993 to 1995, show that in 
January 1993, the veteran complained of having cramps in his 
right leg since returning home from Desert Storm, but with no 
history of trauma in service.  The examiner's assessment was 
possible tendonitis.  In January 1993, the veteran also 
reported having night sweats.  A June 1993 counseling report 
shows that the veteran had problems with depression, confused 
thinking, and memory loss.  

The veteran's colon was examined with a flexible 
sigmoidoscopy in 1994 and 1995.  His colon was clinically 
normal on testing and on subsequent follow-ups.  A February 
1995 treatment report noted that the veteran was a tobacco 
abuser who smoked one pack of cigarettes per day for the past 
30 years.  The physician noted in his report that he strongly 
advised the veteran to quit smoking.   

The report of an April 1995 VA medical examination shows that 
the veteran reported having sustained a minor knee and minor 
head injury during his Persian Gulf deployment, and 
complained of experiencing the following physical symptoms 
since returning from the Persian Gulf: impaired memory, "bad 
nerves," and vertigo.  On physical examination he was noted 
to use a cane to ambulate.  His skin was smooth and moist, 
with a minor, barely visible erythema observed on the medial 
surface of his right thigh.  A scar was observed above an 
unspecified knee which appeared to the examiner to be a 
healed barbed wire scratch.  His sitting blood pressure was 
150/100, reclining blood pressure was 150/90, and standing 
blood pressure was 160/110.  An examination of his feet and 
musculoskeletal system was normal.  He was noted to be well-
oriented and with a clear memory, though a little slow to 
respond to questions, and he was deemed able to manage his 
own affairs.  The diagnoses were obesity, essential 
hypertension with no treatment, and memory impairment of 
undetermined etiology.  At the time of this examination, the 
veteran was 50 years old.  His height was 5 feet 4 1/2 inches 
and his weight was 194 pounds.  His general state of 
nutrition was characterized as obese and muscular.

The report of a VA respiratory examination shows that the 
veteran denied having any breathing problems except for 
snoring and, according to his wife, episodes in which he 
stopped breathing for several minutes during sleep.  He 
reported having morning headaches and diminished sex drive.  
He denied having shortness of breath, allergies, wheezing, or 
cough.  He claimed that he had "Persian Gulf syndrome" 
which was manifest by headaches, backache, leg cramps, 
stomach problems, swollen feet, itching, sores, hand 
numbness, and memory loss.  He reported having a weight gain 
of approximately 10 to 15 pounds over the previous several 
months.  He reported that he smoked one pack of cigarettes 
per day and that this was his habit for approximately 23 
years, though he stopped using alcohol in 1990.  He denied 
using any illegal drugs.  

On physical examination, the veteran was described as a well 
developed, well nourished male in no acute distress, who was 
alert and displayed appropriate affect.  He used a cane to 
ambulate.  An examination of his head, eyes, ears, neck, and 
throat revealed an atraumatic, normocephalic, hairless skull.  
His pupils were equal, round, and reactive to light, and his 
extraocular movements were intact.  No lymphadenopathy or 
jugular venous distention was observed on examination of his 
neck.  His lungs were clear on auscultation and his heart had 
regular rate and rhythm.  His abdomen was soft, non-tender, 
and without hepatosplenomegaly.  Bowel sounds were present.  
An examination of his extremities revealed no clubbing, 
cyanosis, or edema, and neurologic evaluation revealed very 
brisk deep tendon reflexes with no slowed relaxation time.  
His skin was neither dry nor oily.  Chest X-rays were normal.  
The physician's assessment was rule out obstructive sleep 
apnea, as the veteran presented a history that caused the 
physician concern about this problem.  The physician also 
commented that sleep apnea might also explain many of the 
other symptoms that the veteran was experiencing which he 
attributed to the "Persian Gulf syndrome."

In separate written statements which were both dated in 
September 1996, the veteran and his wife reported that they 
experienced a tragedy approximately one year after his return 
home from deployment in the Persian Gulf, in which they lost 
their baby.  They both reported that the veteran currently 
experienced the following symptoms: sleeping problems, 
stomach problems, dizziness, rashes, headaches, nervousness, 
depression, fright, and memory loss.  In an additional 
written statement which was also dated in September 1996, the 
veteran's mother reported that her son was depressed, 
experienced memory loss, and was very nervous.

In September 1996, the veteran was psychiatrically 
hospitalized at a VA facility for treatment of psychotic 
depression.  The hospital report shows that he was admitted 
for inpatient treatment with severe depression, suicidal 
ideation, and auditory and visual hallucinations.  He 
reported feeling depressed ever since returning from Saudi 
Arabia in 1991.  He also reported marital difficulties and 
stress and depression regarding the bombing of the Oklahoma 
City Federal Building and church burnings.  He reported 
during the hospitalization that he recently began to have 
difficulty falling asleep, with decreased appetite and 
energy, and that he had been having problems with impotence 
since the prior year.  On further interview, the veteran 
stated that this was his first admission for psychiatric 
hospitalization, but that he had been depressed since about 
1980.  He reported that at that time, he was suffering from 
anxiety and had been prescribed Valium.  He reported a 
history of participation in outpatient rehabilitation 
programs for treatment of alcohol and drug abuse, and that he 
had quit drinking and using drugs approximately 10 years 
earlier.  He related that since his return from the Persian 
Gulf he had frequent nightmares and had become increasingly 
fearful and paranoid that "something (would) happen to 
him."  He admitted to recently becoming isolated, with 
decreased appetite and sleep, decreased memory and 
concentration ability, and frequent suicidal ideation.  The 
report shows that his past medical history included 
hypertension, degenerative joint disease (DJD) of the right 
knee, chronic low back pain, and chronic headaches.  Physical 
examination was unremarkable.  Following treatment, he was 
discharged with relevant diagnoses of psychotic depression 
and chronic headache.

In written statements dated in November 1996, the veteran's 
mother and wife both reported that after he returned home 
from overseas, he developed leg cramps in August 1991.  They 
stated that he would experience two episodes of leg cramps 
per month, and that his leg cramps adversely affected his 
walking abilities.  They also reported that the veteran was 
using pain medication to treat his symptoms.

A March 1994 VA treatment report which was received in 
December 1996 shows that the veteran was diagnosed with 
constipation and anemia.  Also, a March 1994 Persian Gulf 
examination report shows that the veteran reported injuring 
his right knee on several occasions during his Persian Gulf 
deployment, with right knee pain ever since.  The examiner 
also noted on a complete blood count (CBC) study that the 
veteran had mild anemia with microcytosis, and also that he 
had some gradual hair loss over the years.  The report shows 
that the veteran recently had a normal upper gastrointestinal 
series.  The diagnoses were failing near vision, right knee 
pain, constipation, hair loss, and anemia.  (With regard to 
anemia, March 1994 was the only time this diagnosis appears 
in the record.  The diagnosis of anemia does not reappear in 
the subsequent treatment reports, and a subsequent CBC test 
which was conducted in June 1996 shows a hemoglobin count of 
14.5, which was normal.)

In December 1996, the RO received private medical reports, 
dated in July 1991, which show that the veteran complained of 
leg cramps and was assessed with nocturnal leg cramps.

In February 1997, the RO received a series of VA medical 
records which were dated from 1993 to 1997.  These reports 
show that the veteran and his wife were given marital 
counseling in 1993.  An April 1994 report shows that he had a 
history of DJD of his knee and back.  In February 1995, he 
reported using a topical anti-pruritic medication, 
hydrocortisone cream, to treat "jock itch."  A June 1996 
treatment report shows that he had some hyperpigmented skin 
papules on each cheek of his face.  In July 1996, these 
papules were surgically removed and were assessed as papules, 
not significant, attributable to different diagnoses which 
included keratosis, ingrown hairs, early viral warts, and 
folliculitis.  

A September 1996 VA medical report, received by the RO in 
February 1997, shows that the veteran was treated at VA for 
"nervousness and depression about everything" which he 
claimed to have begun during his service in Saudi Arabia.  He 
related feelings of paranoia, sadness, and anger regarding 
his homelessness and recent news of racially-motivated arson 
against African-American churches.  He also reported having 
auditory and visual hallucinations.  The assessment was 
depression with psychotic features.  A subsequent mental 
hygiene clinic report, dated in January 1997, shows an 
assessment of a psychotic disorder.

The report of a January 1997 VA examination shows that the 
veteran was provided with a general medical examination, a 
psychiatric evaluation, a neurological evaluation, and an 
examination of his spine.  (Evaluations of his skin, trachea 
and bronchi, and digestive system were addressed in the 
general medical examination.)  

The report of the January 1997 general medical examination 
shows that the veteran complained of lightening of the skin 
area around his nose in the past year, and skin dryness for 
the past 2 years, for which he did not receive any medical 
treatment.  He also related a past medical history of 
headaches, backaches, and leg cramps.  He stated that he had 
been taking medication for depression but had discontinued 
using medication to treat pain.  An examination of his skin 
revealed scaling and hypopigmentation around his nose, 
representative of a seborrheic dermatitis.  His skin was also 
very dry, especially on the lower extremities, where some 
scaling was observed.  The skin diagnoses were seborrheic 
dermatitis and xerosis.

At the general medical examination, the veteran also 
complained of memory loss, stomach problems, swelling feet, 
dizziness, and orthopedic problems.  He reported smoking one 
pack of cigarettes per week.  On physical examination, he was 
described as a well developed, well nourished African-
American male in no apparent distress.  His blood pressure 
was 140/90, his head, ears, eyes, neck, and throat were 
benign, his chest was clear, and his heart displayed regular 
rate and rhythm without murmurs.  An examination revealed a 
soft, non-tender abdomen with normo-active bowel sounds.  
Evaluation of his upper and lower extremities produced 
findings within normal limits.  The assessments were as 
follows:

(1.)  Initially, the examiner wrote an assessment 
of "Persian Gulf Syndrome" in response to the 
veteran's complaints of becoming short of breath 
after walking only 100 yards.  The examiner 
commented that a PFT was needed and that the 
veteran was to return to the clinic for the 
necessary test, at which time the examiner would 
review the results and present an addendum.  
Approximately 2 weeks after the initial 
examination, a PFT was performed on the veteran.  
At the PFT, he claimed to have shortness of breath 
after walking 100 yards since the time he was in 
the Persian Gulf.  The PFT report noted this 
history (i.e., dyspnea after walking less than 100 
yards), and also that he had a productive cough, 
and that he smoked cigarettes for 29 years, with a 
current tobacco consumption of one pack of 
cigarettes per day.  The test results obtained 
from the PFT shows a brief expiratory effort 
suggestive of mild obstruction.

(2.)  With regard to the veteran's complaint of 
stomach problems, in his discussion, the physician 
noted that the veteran related a history of 
constipation and of experiencing cramps after 
taking food and water ever since his return from 
the Persian Gulf.  He denied taking any medication 
for these symptoms.

(3.)  With regard to the veteran's complaint of a 
sleep disorder, he reported that he retired at 
midnight and would awake at 5:00 a.m.  He related 
several dream episodes which the examiner 
described as being indicative of stress-related 
experiences during military service.  The veteran 
was noted to have depression, for which he was 
prescribed Zoloft.  The examiner remarked that the 
veteran possibly had post-traumatic stress 
disorder (PTSD).

(4.)  With regard to the veteran's complaint of 
memory loss, in his discussion, the examiner 
expressed his opinion that the veteran did not 
have a genuine memory loss disorder of any type, 
other than that which normally occurred with age.

(5.)  With regard to the veteran's complaint of 
feet swelling, the examiner remarked that the 
veteran did not have any edema of his lower 
extremities but did have slight swelling of his 
feet.

(6.)  The veteran reported that he was 
occasionally orthostatic and when he rose up too 
quickly he would feel slightly dizzy.

The neurological portion of the VA examination shows that the 
veteran complained of headaches, hand numbness, and memory 
loss.  He related that his headaches and hand numbness began 
in September 1991.  Following physical examination of his 
neurologic system, he was diagnosed with muscle 
contraction/tension headaches, though with no cervical spasm 
demonstrated on examination.  He was also diagnosed with 
concentration difficulties, but with no true memory loss 
determined on examination.  Finally, he was diagnosed with 
probable carpal tunnel development as an explanation for his 
hand numbness.  The physician noted that the veteran was to 
receive an electromyography (EMG) and nerve conduction 
velocity test to investigate his numbness.  (In this regard, 
the claims file does not contain any pertinent reports of an 
EMG study or nerve conduction velocity test.)

The portion of the January 1997 VA examination which 
addressed the veteran's low back complaints shows that he 
reported having chronic low back pain since 1991, which he 
attributed to the Gulf War, but was unable to provide any 
history of a specific low back injury.  He also reported 
having intermittent cramps in his lower back and right distal 
thigh, and because of these symptoms he had to use a cane 
when walking.  Occasional tingling sensations in the toes of 
his right foot and lower back were reported, and he stated 
that his symptoms were exacerbated by prolonged sitting and 
performing strenuous work.  He reported that he treated his 
symptoms with non-prescription medications.  On examination, 
he presented a straight lumbar spine with no paraspinal spasm 
or tenderness on palpation.  He had intact light touch 
sensation throughout all the dermatomes of his lower 
extremities, bilaterally, with 5/5 strength in all muscles of 
both lower extremities.  He was able to heel and toe walk and 
his lumbar spine displayed 90 degrees of forward flexion and 
20 degrees of backward extension.  Both his hips and knees 
displayed full and painless range of motion.  There was no 
joint effusion, joint line tenderness, or instability of his 
right knee on examination.  The impression was normal 
examination.  No X-rays were taken of his spine during this 
examination.

The psychiatric portion of the VA examination was conducted 
in February 1997.  The report of this examination shows that 
the veteran's claims file was not available for review by the 
examining psychiatrist.  The veteran reported at the 
examination that he had a history of chronic low back pain 
and that he had been involved in 3 alcohol-related motor 
vehicle accidents in the 1980's, in which he sustained a 
concussion in one of these incidents.  He admitted to heavy 
alcohol use prior to 1990, but that since 1990 he stopped 
using alcohol after he almost killed himself in an automobile 
accident.  His psychiatric history shows that he was 
hospitalized and diagnosed with major depression with 
psychotic features in September 1996.  The veteran's social 
history shows that he was married, but that he had marital 
problems and was separated from his wife at the time.  The 
veteran claimed that he had symptoms of depression ever since 
1980.

At the time of the interview, the veteran reported that he 
had been working and felt very satisfied.  His appetite at 
the time was "okay."  He reported that he still had 
difficulty sleeping and that he would experience early 
morning awakening, but that this all depended upon how much 
sleep he had during the day.  He stated that he slept about 5 
hours per day.  He complained of having decreased energy and 
weakness in his upper and lower extremities.  He reported 
that he still had a depressed mood and also had feelings of 
hopelessness and guilt.  He reported slight anhedonia, but no 
symptoms of anxiety.  Following a psychiatric evaluation, the 
examiner diagnosed the veteran, on Axis I, as having major 
depression in partial remission, alcohol dependence in 
remission, and nicotine dependence.  On Axis III, he was 
diagnosed with chronic low back pain and status post 3 motor 
vehicle accidents with one concussion.  The examiner 
attributed the symptoms of anhedonia, decreased energy, sleep 
difficulties, and his feelings of guilt and hopelessness to 
his depression.  He remarked that some of the veteran's 
depression may have been due to his separation from his wife, 
and that given his history of heavy alcohol use, the periods 
of depression he described in his hospital stay could easily 
have been substance-induced mood disorder caused by alcohol.

VA treatment records, dated from 1997 to 1998, show treatment 
on several occasions for depression, including psychotic 
depression.  In April 1997, he was treated for complaints 
pertaining to an assessment of "low back pain."  In July 
1997, he was treated for depression and constipation.  At 
this treatment, he was noted to have been using a cane.  He 
reported that he was unable to exercise due to cramping in 
his knees.  In January 1998, he was examined and found to 
have normal, clear lungs, and a non-tender abdomen which 
displayed normal, active bowel sounds.  An examination of his 
extremities revealed no edema.  Some degenerative changes of 
both knees were observed, right being greater than left.  

At a May 1998 RO hearing, the veteran testified that he 
served in Saudi Arabia from January 1991 to April 1991.  He 
was attached to an Air National Guard unit and his military 
duties involved shipping and receiving packages and crated 
supplies.  He reported that he developed skin rash and 
itching  approximately 3 to 6 months after returning home 
from the Persian Gulf.  The skin problem was described as 
intermittent episodes of rash which would appear on his 
genital region and kneecaps.  Each episode would last 
approximately 1 to 2 days and then disappear.  At the time of 
the hearing, the veteran did not have an active skin rash.

The veteran reported that his depression began approximately 
6 months after his return home from his Saudi Arabian 
deployment.  He stated that he did not seek medical treatment 
for his depression during its first onset, and that it was 
not until about a year afterwards that he sought professional 
help.  He reported that the onset of his sleeplessness, 
nervousness, and memory loss occurred at the same time as the 
depression.  He related to the hearing officer that he was 
able to sleep for only 1 to 2 hours per night, and he 
attributed his sleeplessness to the stress of being in Saudi 
Arabia.  However, on questioning by the hearing officer, the 
veteran denied having been told by a doctor that his 
depression was due to service in Saudi Arabia.  He described 
his feelings of fright as being scared to go outside during 
the day or night because of fear that someone would harm him.  
He reported that during his deployment to Saudi Arabia, he 
was present during several alerts in which he had to take 
cover in a bunker for up to an hour and a half.  

The veteran reported that he had numbness in both hands which 
began about one year after his service in Saudi Arabia.  He 
described his symptoms as a numbness and an inability to hold 
any object for an extended period of time.  With regard to 
his stomach problem, he testified that his symptoms developed 
about one year after his Saudi deployment and were associated 
with the type of foods he ate.  As an example, he reported 
that if he ate some soup or drank some milk, he would develop 
stomach cramps.  He also reported having constipation and 
anemia, the latter manifested by general feelings of weakness 
ever since his service in Saudi Arabia.  However, he also 
reported that the medications he used for his various medical 
problems made him feel tired and worn out.  He was unable to 
recall any specific episodes of back injury during his 
deployment, but he remembered having to perform some lifting 
of heavy cargo.  He stated that he used a cane to support his 
leg, and that his leg felt weak and cramped.  He reported 
having headaches approximately once per week, which he 
treated with medication.  He also reported that he used 
reading glasses and a magnifying glass to help him read, and 
he vaguely mentioned that he believed his impaired vision 
problems were the result of his headaches.  The veteran 
claimed that he had a diminished sense of smell, and that for 
him to smell an object, he had to place it directly under his 
nose.  

The veteran's mother testified that she had noticed he had 
become withdrawn and uncommunicative after his return home 
from Saudi Arabia, which she described as being in contrast 
to his usual open and talkative manner which she reported was 
his personality prior to his deployment.    

II.  Analyses

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  The revised regulations are as 
follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

At present, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has not ruled on what 
constitutes a well grounded claim under 38 U.S.C. 
§ 1117 and 38 C.F.R. § 3.317 for Gulf War veterans seeking 
compensation for certain disabilities due to undiagnosed 
illnesses.  However, the VA General Counsel recently issued 
an precedential opinion on this subject.  In summary, the 
General Counsel held that a well grounded claim for 
compensation under 38 U.S.C. § 1117 (a) and 38 C.F.R. § 3.317 
generally requires the submission of some evidence of these 
four elements: 

(1)  active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war; 

(2)  the manifestation of one or more 
signs or symptoms of undiagnosed illness; 

(3)  objective indications of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and 

(4)  a nexus between the chronic 
disability and the undiagnosed illness.  

VAOPGCPREC 4-99 (May 3, 1999).  

The evidence clearly demonstrates that the veteran served in 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf war.  However, his service 
medical records which pertain to his Persian Gulf deployment 
do not show onset of, or treatment for his currently claimed 
disabilities.  Specifically, in a December 1990 medical 
certificate, the veteran affirmed that to the best of his 
knowledge he had no medical defect, disease, or disability 
which would disqualify him from full military duty.  The 
service medical records are devoid of any clinical treatment 
reports for any medical complaints during the period between 
January 9, 1991, to April 13, 1991, when the veteran served 
in Saudi Arabia.  The report of a May 1991 National Guard 
periodic examination shows that he was physically and 
psychiatrically normal in all respects, with the exception of 
uncorrected defective near vision, hearing loss, and elevated 
cholesterol.  Therefore, in the present case, for the veteran 
to establish a well-grounded claim for disability due to 
undiagnosed illness, he must establish the manifestation of 
one or more signs or symptoms of undiagnosed illness; 
objective indications of chronic disability to a degree of 
disability of 10 percent or more not later than December 31, 
2001; and a nexus between the chronic disability and the 
undiagnosed illness.  

(a) Entitlement to service connection for skin 
rash and itching due to undiagnosed illness.

The veteran's claim concerning service connection for skin 
rash and itching as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  The claims file 
indicates that he has been diagnosed as having seborrheic 
dermatitis and xerosis (by the VA examiner in January 1997).  
In paragraph 15 of its precedential opinion, the General 
Counsel stated that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

The claims file reflects that the veteran's skin symptoms had 
been characterized as hyperpigmented skin papules on each 
cheek of his face in a June 1996 VA treatment report.  These 
were surgically removed in July 1996, and assessed as 
papules, not significant, attributable to different diagnoses 
which included keratosis, ingrown hairs, early viral warts, 
and folliculitis.  Afterwards, his skin condition was 
clinically diagnosed as seborrheic dermatitis and xerosis on 
examination in January 1997.  Therefore, he has not submitted 
evidence that these dermatological symptoms and conditions 
are the manifestations of an undiagnosed illness, and his 
claim concerning service connection for skin rash and itching 
as a chronic disability resulting from an undiagnosed illness 
is not well grounded.  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).  As a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the appeal regarding the 
claim for service connection for skin rash and itching as a 
chronic disability resulting from an undiagnosed illness is 
denied.

(b)  Entitlement to service connection for 
depression, sleeplessness, nervousness, and fright 
due to undiagnosed illness.

The veteran's claim concerning service connection for 
depression and symptoms of sleeplessness, nervousness, and 
fright as a chronic disability resulting from an undiagnosed 
illness is not well grounded.  The post-service records show 
treatment for the first time for psychiatric problems in June 
1993, when the veteran was counseled for complaints of 
depression and confused thinking.  The records show a 
diagnosis of psychotic depression in September 1996, and 
afterwards there are ample records showing that he received 
psychiatric inpatient and outpatient treatment and counseling 
for major depression with psychotic features.  However, there 
has been no evidence submitted which demonstrates that the 
veteran's clinical diagnosis of major depression with 
psychotic features is a symptomatic element of an undiagnosed 
illness.  Further, the evidence shows that his complaints of 
sleeplessness, nervousness, and fright are all part of the 
diagnosed psychiatric disorder and not of an undiagnosed 
illness.  Specifically, on VA psychiatric evaluation in 
February 1997, the reviewing psychiatrist attributed the 
veteran's symptoms of anhedonia, decreased energy, sleep 
difficulties, and feelings of guilt and hopelessness to his 
diagnosis of depression, and that this depression may have 
been due to his separation from his wife or could have easily 
been substance-induced mood disorder caused by alcohol.  In 
paragraph 15 of its precedential opinion, the General Counsel 
held that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his subjective symptomatic complaints of 
sleeplessness, nervousness, and fright to an undiagnosed 
illness, as opposed to his diagnosis of depression.  In 
addition, he is not qualified to opine that his depression 
diagnosis is a symptom, in and of itself, which is related to 
an undiagnosed illness.  Thus, the veteran's claim concerning 
service connection for depression and symptoms of 
sleeplessness, nervousness, and fright, all as due to a 
chronic disability resulting from an undiagnosed illness, is 
not well grounded.  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).  As a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the appeal regarding the 
claim for service connection for depression, sleeplessness, 
nervousness, and fright as a chronic disability resulting 
from an undiagnosed illness is denied.

(c)  Entitlement to service connection for memory 
loss, due to undiagnosed illness.

The veteran's claim concerning service connection for memory 
loss as an undiagnosed illness is not well grounded.  There 
is no objective clinical evidence that he actually has such a 
condition attributable to undiagnosed illness.  
Notwithstanding his personal assertions and the witness 
statements from his mother and spouse attesting to such a 
condition being present, the VA physician who conducted the 
January 1997 general medical examination determined that he 
did not have a genuine memory loss disorder of any type, 
other than that which normally occurred with age.  A 
separate, concurrent neurological evaluation also determined 
that though he had concentration difficulties, he did not 
have a true memory loss condition.  The Board does not find 
anything in the claims file which would indicate that the 
veteran, who is not a medical professional, is capable of 
determining that he has memory loss, other than that which 
occurs normally with age.  Thus, the veteran's claim 
concerning service connection for memory loss resulting from 
an undiagnosed illness is not well grounded.  If a claim is 
not well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  As a 
claim that is not well grounded does not present a question 
of fact or law over which the Board has jurisdiction, the 
appeal regarding the claim for service connection for memory 
loss as a chronic disability resulting from an undiagnosed 
illness is denied.

(d)  Entitlement to service connection for hand 
numbness due to undiagnosed illness.

The veteran's claim concerning service connection for hand 
numbness as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  The claims file 
indicates that he has been diagnosed as having probable 
carpal tunnel development by the VA neurologist in January 
1997.  In paragraph 15 of its precedential opinion, the 
General Counsel stated that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

The claims file reflects that the veteran's symptoms of hand 
numbness have been diagnosed as probable carpal tunnel 
development, and therefore he has not submitted evidence that 
these symptoms are the manifestations of an undiagnosed 
illness.  Thus, the veteran's claim concerning service 
connection for hand numbness as a chronic disability 
resulting from an undiagnosed illness is not well grounded.  
If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claim for service 
connection for hand numbness as a chronic disability 
resulting from an undiagnosed illness is denied.  



(e)  Entitlement to service connection for a 
stomach condition (to include constipation) due to 
undiagnosed illness.

The veteran's post-deployment VA medical records show 
treatment for complaints of constipation in March 1994, and 
that he had a normal upper gastrointestinal series and normal 
colon on sigmoidoscopic examination.  On VA examination in 
April 1995, he complained of having stomach problems.  
However, his abdomen had present bowel sounds and was soft, 
non-tender, and without hepatosplenomegaly on evaluation.  
His general state of nutrition was described as obese (5 feet 
4 1/2 inches tall and weighing 194 pounds) and muscular.  
Supportive written statements from his wife and mother which 
are associated with the file show that he had complained to 
them of having recurrent stomach pains.  On examination in 
January 1997, the veteran complained of having stomach 
problems and related a history of constipation and of 
experiencing cramps after taking food and water ever since 
his return from the Persian Gulf.  He denied that he needed 
to take any medication for these symptoms.  At a May 1998 RO 
hearing, he testified that he developed constipation and 
stomach problems approximately one year after returning from 
Saudi Arabia, and that the stomach problems would occur 
depending upon which kind of food he ate (i.e., soup and 
milk).  The medical evidence indicates that the veteran has 
subjective complaints of stomach symptoms and constipation 
which manifested after his service in the Persian Gulf.  The 
veteran's stomach and constipation symptoms have been 
clinically reported in the medical records and have not 
otherwise been attributed to any specific diagnosis.  
However, there is no medical evidence that any stomach 
disability or constipation is incapable of diagnosis or that 
there is objective indicators of chronic disability which 
have not been attributed to a known diagnosis.  Thus, the 
veteran's claims concerning service connection for a stomach 
condition, to include constipation, as due to a chronic 
disability resulting from an undiagnosed illness, is not well 
grounded.  If a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  As a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the appeal regarding the claims for 
service connection for a stomach condition, to include 
constipation, as a chronic disability resulting from an 
undiagnosed illness is denied.

(f)  Entitlement to service connection for anemia 
due to undiagnosed illness.

The veteran's post-deployment VA medical records show 
treatment for complaints of anemia in March 1994, and that he 
had been shown on a CBC study to have mild anemia with 
microcytosis.  The diagnosis of anemia does not reappear in 
the subsequent treatment reports, and a subsequent CBC test 
which was conducted in June 1996 shows a hemoglobin count of 
14.5, which was normal.  At a May 1998 RO hearing, he 
testified that he developed anemia approximately one year 
after returning from Saudi Arabia.  He attributed his 
feelings of having low energy to anemia.

With regard to anemia, March 1994 was the only time this 
diagnosis appears in the record.  This indicates that the 
anemia is not a chronic condition.  The claim of service 
connection for anemia as a symptom of undiagnosed illness is 
thus not well grounded.  The General Counsel has held that a 
well grounded claim for compensation under 38 U.S.C. § 1117 
(a) and 38 C.F.R. § 3.317 generally requires the submission 
of some evidence of: 

. . .objective indications of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period.

VAOPGCPREC 4-99 (May 3, 1999).  

Thus, the veteran's claims concerning service connection for 
anemia as due to a chronic disability resulting from an 
undiagnosed illness is not well grounded.  If a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  As a 
claim that is not well grounded does not present a question 
of fact or law over which the Board has jurisdiction, the 
appeal regarding the claims for service connection for anemia 
as a chronic disability resulting from an undiagnosed illness 
is denied.

(g)  Entitlement to service connection for a back 
condition due to undiagnosed illness.

The veteran's post-deployment VA medical records show 
treatment for complaints of low back pain, and the evidence 
does not present an actual diagnosis of a low back disability 
which would explain his symptoms.  There is an impression of 
history of degenerative joint disease of the back, but this 
is by history only, and other impressions of degenerative 
joint disease without the specific joint specified.  When the 
veteran's back was examined by VA in January 1997, the 
impression was normal examination.  Thus, there is an absence 
of objective indications of chronic back disability.  The 
General Counsel has held that a well grounded claim for 
compensation under 38 U.S.C. § 1117 (a) and 38 C.F.R. § 3.317 
generally requires the submission of some evidence of 
objective indications of chronic disability.  VAOPGCPREC 4-99 
(May 3, 1999).  

Thus, the veteran's claims concerning service connection for 
low back pain as due to a chronic disability resulting from 
an undiagnosed illness, is not well grounded.  If a claim is 
not well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  As a 
claim that is not well grounded does not present a question 
of fact or law over which the Board has jurisdiction, the 
appeal regarding the claims for service connection for a back 
condition as a chronic disability resulting from an 
undiagnosed illness is denied
.
(h)  Entitlement to service connection for 
headaches
due to undiagnosed illness.

The veteran's claim concerning service connection for 
headaches as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  The claims file 
indicates that he has been diagnosed as having muscle 
contraction/tension headaches by a VA neurologist during 
examination in January 1997.  In paragraph 15 of its 
precedential opinion, the General Counsel stated that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

The veteran's headaches are attributed to a diagnosed 
condition, shown as tension headaches caused by muscle 
contraction.  Therefore, he has not submitted evidence that 
the headache symptoms are the manifestation of an undiagnosed 
illness, and his claim concerning service connection for 
headaches as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  If a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  As a 
claim that is not well grounded does not present a question 
of fact or law over which the Board has jurisdiction, the 
appeal regarding the claim for service connection for 
headaches as a chronic disability resulting from an 
undiagnosed illness is denied.

(i)  Entitlement to service connection for foot 
swelling due to undiagnosed illness.

The medical evidence indicates that the veteran has swelling 
of his feet which he reports was manifested after his service 
in the Persian Gulf.  The evidence contains a diagnosis of 
slight swelling of his feet in January 1997, but with no 
evidence of lower extremity edema, and the swelling has not 
otherwise been attributed to any specific diagnosis.  
However, the evidence does not establish that these symptoms 
are disabling to a minimum level of 10 percent within the 
specified presumptive period.  The swelling is only slight, 
and on examination of his spine in January 1997, it was 
observed that he was able to heel and toe walk normally.  The 
evidence does not offer any indication that the slight 
swelling of his feet noted on examination is productive of 
any kind of orthopedic impairment.  The General Counsel has 
held that a well grounded claim for compensation under 38 
U.S.C. § 1117 (a) and 38 C.F.R. § 3.317 generally requires 
the submission of some evidence of: 

. . .objective indications of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period.

VAOPGCPREC 4-99 (May 3, 1999).  

Thus, the veteran's claim of service connection for swelling 
of both feet as due to an undiagnosed illness is not well 
grounded.  If a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  As a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the appeal regarding the claims for 
service connection for a condition manifest by slight 
swelling of the feet as a chronic disability resulting from 
an undiagnosed illness is denied.

(j)  Entitlement to service connection for leg 
muscle cramps due to undiagnosed illness.

The veteran's claim concerning service connection for leg 
muscle cramps as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  The claims file 
indicates that his leg muscle cramps were attributed to a 
diagnosis of possible tendonitis in January 1993.  By 1995, 
he was using cane to walk.  On VA examination of his lower 
extremities in January 1997, he complained of intermittent 
cramps in his right distal thigh, for which he compensated by 
using a cane.  An examination of his lower extremities 
revealed normal findings.  The veteran in this case has 
presented no medical evidence indicating that his complaints 
of cramping in his leg muscles are incapable of diagnosis.  
Therefore, his claim concerning service connection for leg 
muscle cramps, as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  If a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  As a 
claim that is not well grounded does not present a question 
of fact or law over which the Board has jurisdiction, the 
appeal regarding the claim for service connection for leg 
muscle cramps as a chronic disability resulting from an 
undiagnosed illness is denied.

(k.)  Entitlement to service connection for 
breathing problems due to undiagnosed illness.

The veteran's claim concerning service connection for 
breathing problems as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  The claims file 
indicates that his breathing problems were attributed to 
diagnoses of rule out obstructive sleep apnea on VA 
examination in April 1995, mild lung obstruction following a 
PFT in January 1997, and nicotine dependence in February 1997 
(with evidence of a history of habitual and daily tobacco use 
of at least 20 years' duration).  He has not submitted any 
medical evidence that any lung ailment is incapable of 
diagnosis.  In paragraph 15 of its precedential opinion, the 
General Counsel stated that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

The veteran has not submitted medical evidence that his 
complaints of breathing problems are the manifestation of an 
undiagnosed illness, and his claim concerning service 
connection for breathing problems as a chronic disability 
resulting from an undiagnosed illness is not well grounded.  
If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claim for service 
connection for breathing problems as a chronic disability 
resulting from an undiagnosed illness is denied.


ORDER

The claim of service connection for skin rash and itching due 
to undiagnosed illness is not well grounded; the claim is 
therefore denied.

The claim of service connection for depression, 
sleeplessness, nervousness and fright due to undiagnosed 
illness is not well grounded; the claim is therefore denied.

The claim of service connection for memory loss due to 
undiagnosed illness is not well grounded; the claim is 
therefore denied.

The claim of service connection for hand numbness due to 
undiagnosed illness is not well grounded; the claim is 
therefore denied.

The claim of service connection for a stomach condition (to 
include constipation ) due to undiagnosed illness is not well 
grounded; the claim is therefore denied.

The claim of service connection for anemia due to undiagnosed 
illness is not well grounded; the claim is therefore denied.

The claim of service connection for a back condition due to 
undiagnosed illness is not well grounded; the claim is 
therefore denied.

The claim of service connection for headaches due to 
undiagnosed illness is not well grounded; the claim is 
therefore denied.

The claim of service connection for foot swelling due to 
undiagnosed illness is not well grounded; the claim is 
therefore denied.

The claim of service connection for leg muscle cramps due to 
undiagnosed illness is not well grounded; the claim is 
therefore denied.

The claim of service connection for breathing problems due to 
undiagnosed illness is not well grounded; the claim is 
therefore denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

